DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the bone" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, it is presumed that “the bone” refers to “a bone” which underlies the “second tissue” (see claim 12).  Claims 22-24 are indefinite by virtue of their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 5-11 and 13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2002/0147498 A1 to Tallarida et al. (hereinafter “Tallarida”) (cited in an IDS dated 10/22/19).
Regarding claim 5, Tallarida discloses (see abstract; Figs. 15A-16; and [0159]-[0163]) a surgical method, comprising: advancing an outer shaft (111) of a surgical device (120) through a first tissue of a patient to position a distal end of the shaft within the patient (see [0161]), the outer shaft being advanced through the first tissue with a longitudinal axis of the outer shaft angled relative to the first tissue (see [(0161]), the outer shaft having a passageway (113) extending therethrough (see Fig. 15B and [0161]); with the distal end of the outer shaft positioned within the patient, adjusting the outer shaft to change the angle of the longitudinal axis of the outer shaft relative to the first tissue (see [0161]); with the distal end of the outer shaft positioned within the patient, advancing an inner shaft (guide pin 20) through the passageway of the outer shaft and engaging a second tissue of the patient with an extension (tapered distal portion of guide pin 20, as shown in Fig. 7B) extending distally from a body (non-tapered portion of guide pin 20 proximal of tapered distal portion) of the inner shaft (see [0159]/[0160]/[0161]/[0163]); and with the distal end of the inner shaft engaging the second tissue of the patient, moving the outer shaft relative to the inner shaft and thereby cutting the second tissue with the outer shaft (see [0163)).
Tallarida further discloses (claim 6) wherein moving the outer shaft includes rotating the outer shaft relative to the inner shaft (see [0163]); (claim 7) wherein the second tissue has a defect therein, and the outer shaft cuts a shape in the second tissue enclosing the defect (see [0159]-[0163]); (claim 8) wherein the second tissue overlies a bone, and the extension is advanced through the second tissue to contact the bone (see [0159]-[0163]}; (claim 9) wherein the longitudinal axis of the outer shaft is defined by a proximal elongate body (111) of the outer shaft, and a distal arm (112) of the outer shaft is offset from the proximal elongate body at an angle relative to the longitudinal axis of the outer shaft (see Figs. 15A-B and [0161]); (claim 10) wherein a longitudinal axis of the inner shaft advanced through the outer shaft is substantially aligned with the longitudinal axis of the outer shaft and is offset from a longitudinal axis of the distal arm (see Figs. 15A-B and [0161]-[0163]); (claim 11) wherein the outer shaft cuts a shape in the second tissue, and the method further comprises removing from the patient the second tissue that is within the shape (see [0163], see also [0212] which further explains that the cutting tool for cutting the articular cartilage is for receiving the implant such that inherently the defective tissue within the circumscribed area is removed in order to receive the implant); (claim 13) wherein the extension is integrally formed with the body of the inner shaft (see Fig. 7A).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 15-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tallarida in view of US 2007/0118050 A1 to Accordino (hereinafter “Accordino”).
Regarding claim 15, Tallarida discloses (see abstract; Figs. 15A-16; and [0159]-[0163]) a surgical method, comprising: advancing an outer shaft (111) of a surgical device (120) through a first tissue of a patient to position a distal end of the shaft within the patient (see [0161]), the outer shaft being advanced through the first tissue with a longitudinal axis of the outer shaft angled relative to the first tissue (see [(0161]), the outer shaft having a passageway (113) extending therethrough (see Fig. 15B and [0161]); with the distal end of the outer shaft positioned within the patient, adjusting the outer shaft to change the angle of the longitudinal axis of the outer shaft relative to the first tissue (see [0161]); with the distal end of the outer shaft positioned within the patient, advancing an inner shaft (guide pin 20) through the passageway of the outer shaft such that a second tissue of the patient is engaged by the inner shaft (see [0159]/[0160]/[0161]/[0163]); and with the distal end of the inner shaft engaging the second tissue of the patient, moving the outer shaft relative to the inner shaft and thereby cutting the second tissue with the outer shaft (see [0163)).
Tallarida further discloses (claim 16) wherein moving the outer shaft includes rotating the outer shaft relative to the inner shaft (see [0163]); (claim 17) wherein the second tissue has a defect therein, and the outer shaft cuts a shape in the second tissue enclosing the defect and the method further comprises removing from the patient the second tissue that is within the shape (see [0159]-[0163], see also [0212] which further explains that the cutting tool for cutting the articular cartilage is for receiving the implant such that inherently the defective tissue within the circumscribed area is removed in order to receive the implant); (claim 18) wherein the second tissue overlies a bone, and the inner shaft is advanced through the second tissue to contact the bone (see [0159]-[0163]}; (claim 19) wherein the longitudinal axis of the outer shaft is defined by a proximal elongate body (111) of the outer shaft, and a distal arm (112) of the outer shaft is offset from the proximal elongate body at an angle relative to the longitudinal axis of the outer shaft (see Figs. 15A-B and [0161]), wherein a longitudinal axis of the inner shaft advanced through the outer shaft is substantially aligned with the longitudinal axis of the outer shaft and is offset from a longitudinal axis of the distal arm (see Figs. 15A-B and [0161]-[0163]).
Tallarida fails to specifically disclose, with respect to claim 15, wherein a handle of the inner shaft limits a distance that the inner shaft can move distally beyond a distal end of the outer shaft.   Accordino discloses (see abstract; Figs. 1/3; and [0029]-[0032]) a guide pin 50 having, at its proximal end, a pattern of knurling (56) forming a handle in the same field of endeavor for the purpose of facilitating digital manipulation of the guide pin 50 (see [0029]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Tallarida's guide pin with the knurled handle portion as taught by Accordino to facilitate digital manipulation of the guide pin.  In making the proposed combination, the knurled portion, acting as the handle, would limit a distance the inner shaft can move distally beyond a distal end of the outer shaft since the knurled portion would be maintained proximal of passageway 113 in Tallarida's device and therefore when holding the knurled portion the guide pin can only be distally advanced through passageway 113 to a certain point while still allowing digital manipulation of the knurled portion.  

Allowable Subject Matter
Claims 12, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
With respect to claim 21 and claim 12, Tallarida, the closest prior art of record, discloses that the guide pin (analogous to the claimed inner shaft and extension) is drilled or otherwise inserted into the bone, and thus penetrates the bone.  There is no apparent reason or motivation to modify Tallarida to prevent the guide pin from penetrating the bone.
With respect to claim 14, Tallarida, the closest prior art of record, discloses a tapered sharp distal tip which correlates to the claimed extension, however, there is no apparent reason or motivation to modify the tapered distal tip so that it is retractable and extendable relative to the body of the inner shaft.
With respect to claim 20, Tallarida/Accordino, the closest prior art of record, fails to disclose that the handle of the inner shaft is larger than a passageway of the outer shaft so that the inner shaft handle and outer shaft handle abut to limit the distance the inner shaft can move beyond the outer shaft distal end.   

Response to Arguments
Applicant's arguments filed 05/18/2022 have been fully considered but they are not persuasive.
With respect to claim 5, as amended, Applicant alleges that Tallarida’s guide pin 20 does not disclose an extension.  However, as specified, above, the extension merely has to be a structure that extends distally from a body of the inner shaft.  The tapered sharpened distal tip of guide pin 20 thus serves as an “extension”.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771